         Case 4:20-cv-00528-BSM Document 13 Filed 10/26/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

RICHARD MORROW                                                                 PLAINTIFF
ADC #175332

v.                          CASE NO. 4:20-CV-00528-BSM

TERRY JONES, et al.                                                         DEFENDANTS

                                          ORDER

       After careful review of the record, United States Magistrate Judge Joe Volpe’s

proposed findings and recommendations [Doc. No. 12] are adopted. Dr. Terry Jones is

dismissed without prejudice, and this case is hereby dismissed. See Fed. R. Civ. P. 4(m).

Pursuant to 28 U.S.C. § 1915(a)(3), it is certified that an in forma pauperis appeal would not

be taken in good faith.

       IT IS SO ORDERED, this 26th day of October, 2020.




                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
